Citation Nr: 0944313	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Appellant served with the Massachusetts Army National 
Guard from March 1953 to December 1964 and with the United 
States Army Reserve from March 1965 to August 1992 including 
periods of active duty for training

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Appellant testified at a Board hearing at the RO 
in March 2009.  


FINDING OF FACT

There is no competent evidence of record linking currently 
existing hearing loss or tinnitus to the appellant's service 
and the preponderance of the evidence demonstrates a lack of 
continuity of symptomatology from the time of the reported 
in-service noise exposure to the present.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Appellant's military service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,  (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).

2.  Tinnitus was not incurred in or aggravated by the 
Appellant's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities adjudicated by this 
decision.  Specifically, the discussions in June 2005 and 
December 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
service connection for hearing loss and tinnitus.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Appellant has had the chance to submit 
evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the June 2005 and December 2006 
VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal in the 
December 2006 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

The appellant has not been afforded VA examinations in 
connections with his claims.  It would not be beneficial to 
the appellant's claims to afford him a VA examination to 
determine the etiology of his claimed hearing loss and 
tinnitus.  This is because any opinion which may link hearing 
loss and/or tinnitus to the appellant's alleged injury during 
active duty would be based on speculation as there is no 
evidence of an in-service injury.  As set out below, the 
Board finds that the preponderance of the evidence 
demonstrates a lack of continuity of symptomatology from the 
time of the reported in-service noise exposure to the 
present.  Service connection cannot be granted based on 
speculative evidence.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  

Attempts have been made to obtain the Appellant's service 
treatment records and some records have been associated with 
the claims file.  It is not apparent if all the service 
treatment records have been obtained.  The Board notes, 
however, that the Appellant has testified that he did not 
seek treatment through the military for the disabilities on 
appeal.  If there are any outstanding service treatment 
records, according to the Appellant's testimony, they would 
not reflect complaints of, diagnosis of or treatment for 
hearing loss and/or tinnitus.  The Board finds, based on the 
Appellant's testimony, that additional attempts to obtain any 
possibly outstanding service treatment records would not 
result in evidence which could support the Appellant's 
claims.  No further attempts to obtain the evidence are 
required.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  In March 
2009, the Appellant testified before the undersigned that he 
had provided all pertinent evidence to the best of his 
knowledge.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Competency and Credibility

The Appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Appellant as a 
lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Appellant is not competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Appellant is not competent to provide more than simple 
medical observations such as noting that his hearing acuity 
had decreased and that he experienced ringing in his ears.  
The Appellant is not competent to provide a complex medical 
opinion regarding the etiology of the claimed disabilities.  
See Barr.  Nor is the Appellant competent to provide lay 
evidence as to the exact extent of his hearing loss in terms 
of audiological levels in Hertz.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110;  1131, 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term active military, naval, or air service 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4).

In order for the appellant to be eligible for service 
connection for disability claimed during his service, the 
record must establish by a preponderance of the evidence that 
he was disabled during ACDUTRA due to a disease or injury 
incurred or aggravated in the line of duty or that he was 
disabled from an injury incurred or aggravated during 
INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks 
of annual training, sometimes referred to as "summer camp," 
that each Reservist or National Guardsman must perform each 
year.  It can also refer to the Reservist's or Guardsman's 
initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) as is the case 
with the current appellant is not a veteran as legally 
defined.  In the service connection context, for example, 
this means that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 
38 C.F.R. § 3.307, applicable to active duty, would not apply 
to ADT or IDT. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 
3.307. 

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether an appellant has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In March 2005, the appellant submitted claims of entitlement 
to service connection for tinnitus and hearing loss.  He 
indicated on his application that his loss of hearing began 
in July 1957.  

The Appellant testified before the undersigned in March 2009 
that he believed his hearing was damaged after firing a 57 
millimeter recoilless rifle during a period of active duty 
for training with the National Guard sometime in the late 
fifties or early sixties.  He testified that, after firing 
the weapon, his ears started ringing and he could not hear 
the soldier standing next to him.  He reported that he 
complained to his First Sergeant about difficulties with his 
hearing and was informed by the sergeant that he was not to 
worry as the disability would go away.  The appellant 
indicated that the disability never went away.  When he got 
home, he consulted with his private physician who informed 
him that it would take a while for the disability to abate 
but it never did.  He denied any other exposure to traumatic 
noise.  He denied occupational noise exposure.  The appellant 
testified that he never sought treatment on sick call for 
hearing problems as he was informed that the disorder would 
go away.  The Appellant did not remember the name of the 
private physician he consulted for hearing loss in the 
1950's.  The Appellant did not seek any further treatment for 
hearing loss until approximately ten years prior to the 
hearing.  

The first competent evidence of the presence of hearing loss 
is included in a report of a service examination which was 
conducted in April 1971.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
Not 
reported
70
LEFT
10
10
15
Not 
reported
50

There was no indication in this service treatment record that 
the hearing loss was incurred in or aggravated by the 
appellant's military service.  This documentation of hearing 
loss is dated at least 10 years after the reported noise 
exposure.

There is current evidence of the presence of hearing loss for 
VA purposes.  The Appellant submitted a report of a private 
audiological evaluation conducted in January 2006.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
70
65
LEFT
25
15
25
40
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

There is also competent evidence of the presence of tinnitus.  
The Appellant has testified that, after firing the recoilless 
rifle, he experienced ringing in his ears which started to 
fade over a period of months.  He reported that the ringing 
did not really ever stop after the incident.  The Board finds 
that tinnitus is the sort of symptoms that a lay person is 
capable of reporting.  

The Board finds that the claims must be denied as there is no 
evidence of in-service injury and the Board has placed 
reduced probative value on the Appellant's assertions of 
continuity of symptomatology of the tinnitus and hearing loss 
from the time of the reported noise exposure.  The Appellant 
has testified that he did not seek in-service treatment for 
problems with his hearing and he could not obtain the records 
from a physician he reportedly sought treatment from after 
the traumatic noise exposure he reported.  While the 
Appellant has currently testified that he had had continuous 
problems with his hearing and tinnitus after firing the 
recoilless rifle, this allegation of continuity of 
symptomatology is undercut by a Report of Medical History he 
completed in November 1961 wherein he denied having or ever 
having had ear trouble.  On the same form, he denied having 
had any other illness or injury other than reported on the 
form and he also denied having consulted with or been treated 
by clinics, physicians, healers or other practitioners within 
the preceding five years.  These contemporaneous assertions 
from the Appellant weigh against a finding that the Appellant 
had ear problems in November 1961 and also weigh against a 
finding that the Appellant sought private medical treatment 
for ear problems.  Service medical examinations conducted in 
April 1971, March 1976, August 1979 and May 1983 include 
results of audiometry testing indicating the presence of 
hearing loss for VA purposes.  Significantly, the Appellant 
denied having or ever having had ear trouble and hearing loss 
on Reports of Medical History he completed in March 1976, 
August 1979 and May 1983.  This self-reported assessment of 
the Appellant's hearing and problems with his ears weighs 
against a finding of continuity of symptomatology of tinnitus 
and hearing loss.  It is the duty of the Board as the fact 
finder to determine the credibility of the testimony and 
other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  It is further noted that not only may the 
appellant's memory have dimmed with time, but self interest 
may play a role in the more recent statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  As set out above, the Board must determine 
both competency and credibility of the evidence.  The Board 
finds that the Appellant is competent to report that he 
experienced decreased hearing and tinnitus continuously after 
firing the recoilless rifle but the Appellant's credibility 
is undercut by his own reports of his medical history which 
were recorded in November 1961, March 1976, August 1979 and 
May 1983.  

Based on the above, the Board finds that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for hearing loss and tinnitus.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit favorable determinations 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


